 

Case 1:20-cv-02055-GBD-KNF Document 39 Filed 04/19/21 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

MICHAEL LANNING and MARIA FRANCIS. on:
behalf of themselves and similarly situated employees,
Plaintiffs, . ORDER
-against- 20 Civ. 2055 (GBD)
WELLS FARGO BANK, N.A. :
Defendants.
we ee ee eee x

GEORGE B. DANIELS, United States District Judge:

The status conference scheduled for April 21, 2021 is adjourned to April 28, 2021 at 9:45

am.

Dated: New York, New York
April 19, 2021
SO ORDERED.

a B. Dore

GEQRGRF. DANIELS
UNITED STATES DISTRICT JUDGE

 
